The evidence for plaintiff tended to show that an agent of the defendant insurance company went to see her touching a claim which she had presented for a sick benefit under a policy of insurance in the company, and in the course of their interview the agent thrust or inserted a teaspoon into plaintiff's swollen throat, causing abrasion and injury.
The first count of the complaint is for assault and battery, a trespass by direct act of the corporate defendant.
There is no evidence that the act complained of was by any managing officer of the company, by his direction, or with his knowledge and acquiescence. Nor is there any evidence of ratification of an assault and battery on the plaintiff. The evidence was that the local agent, not a physician, was sent by the superintendent to give notice of rejection of the claim, or to see her about the claim. The defendant was due the affirmative charge as to this count. Its refusal was error. Ex parte L.  N. R. Co., 203 Ala. 328, 83 So. 52; Ex parte Central Iron  Coal Co., 212 Ala. 130, 101 So. 824; City Delivery Co. v. Henry, 139 Ala. 161, 34 So. 389.
The second count is in case, based upon the doctrine of respondeat superior. It charges that defendant was in the insurance business; that plaintiff was a policy holder; and that defendant's servant or agent, while acting within the line or scope of his employment, negligently injured plaintiff's throat by thrusting a spoon into the same, lacerating and injuring same as the proximate consequence of such negligence, etc.
Demurrer going to the point that no relationship is shown from which a duty of care arose; that the averment of negligence is general and a mere conclusion, was not well taken. A duty of care is present in all cases where one person proceeds by direct act to manipulate the person of another. The nature of the injury is expressly averred. Demurrer to this count was properly overruled. Injury to the parts as a result of negligence due to unskillfulness, or use of an unsuitable or unsterilized instrument was within the issue presented by this count. *Page 423 
The policy and receipt card for dues paid thereon were properly admitted as going to the relation of insurer and insured averred in the complaint, and as the occasion of the interview between plaintiff and the agent. The court carefully limited this evidence to such purpose. It should not be allowed to serve the purpose of bolstering this claim because of an alleged refusal of a claim under the policy.
It was the province of the jury, upon consideration of the whole evidence, to find the truth of the case, accepting the version of either party on one point and rejecting it on another, as their judgment should direct. In the light of this rule, some evidence supported an inference that the agent was authorized to look into the merits of the claim on the policy, the fact of sickness vel non from a trouble involving the throat as claimed. If such was the scope of his employment, and the agent undertook an examination of the throat by the use of a teaspoon, such act was within the scope of his employment, although he had no authority to do the work properly assigned to an examining physician; in other words, having the duty to investigate the matter of sickness vel non, whatever he did to that end was within the scope of employment, even if opposed to instructions from his company.
On the other hand, if he was sent merely to give notice of a rejection of the claim, with no authority, express or implied, to investigate the physical condition of plaintiff, his act in using the spoon, if he did, was without the scope of his employment, and it would be immaterial whether he did so of his own notion or at the request of the plaintiff.
There was no error in refusal of the affirmative charge as to this count.
Reversed and remanded.
All the Justices concur.